Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-17-00281-CV

                      UNITED INDEPENDENT SCHOOL DISTRICT,
                                    Appellant

                                               v.

                           U.S. TRAILER RELOCATORS, LLC,
                                       Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2016-TXA-000111-D1
                     Honorable Elma T. Salinas Ender, Judge Presiding

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and the cause is REMANDED to the trial court for calculation of the total amount of taxes,
penalties, and interest to which UISD is entitled. It is ORDERED that Appellant recover costs of
this appeal from Appellee.

       SIGNED June 13, 2018.


                                                _____________________________
                                                Irene Rios, Justice